Third District Court of Appeal
                               State of Florida

                         Opinion filed November 4, 2020.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D19-1554
                         Lower Tribunal No. 18-26274
                            ________________


            Francis Indira Mendez and Ruggiero Schiraldi,
                                   Appellants,

                                        vs.

            Deutsche Bank Trust Company Americas, etc.,
                                    Appellee.



      An Appeal from the Circuit Court for Miami-Dade County, Alexander Bokor,
Judge.

      The AJM Law Group, P.A., and Alix J. Montes, for appellants.

      Liebler, Gonzalez & Portuondo, and Alan M. Pierce, for appellee.


Before FERNANDEZ, LINDSEY and GORDO, JJ.

      PER CURIAM.

      Affirmed.